DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble of the claim is directed to an apparatus whereas as the terms “producing”, “extending” implies method steps.  For purposes of examining, the claim is being interpreted as an apparatus claim.
Claims 2-8 are rejected for the same reasons because they depend on claim 1.

Regarding claim 2, the preamble of the claim is directed to an apparatus whereas as the term “extending” implies method steps.  For purposes of examining, the claim is being interpreted as an apparatus claim.
Claims 3-8 are rejected for the same reasons because they depend on claim 2.


Claim 1 recites the limitation "said assembly" all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-8 are rejected for the same reasons because they depend on claim 1.
Claim 1 recites the limitation "said second end".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-8 are rejected for the same reasons because they depend on claim 1.
Claims 2-8 recite the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-8 are rejected for the same reasons because they depend on claim 1.
Claims 2-3 recite the limitation "said first and second ends".  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-8 are rejected for the same reasons because they depend on claim 2.
Claim 9 recites the limitation "said assembly" all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "said first and second ends".  There is insufficient antecedent basis for this limitation in the claim.  

Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Closest prior art Nelson et al (Pub. No.:  US 2016/0320210) disclose:

the x-coil 124, the y-coil 126 and z-coil 128 each have a ferrite or ferrous core 130 to enhance the magnetic field generation [see 0055-0059].
Either ECG signal, surface or intravascular may be displayed simultaneously with the received, measured, and modified sensor coil signals. In this development, the system may provide two forms of information to locate a medical probe in a patient [see 0083].
But Nelson et al fail to disclose all of the claimed features as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793